Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Amendments and arguments provided on 10/26/2022 have been fully considered are not found to place the application in a condition for allowance.
Arguments provided regarding amendments to claim 1 are found persuasive in that the Office agrees that Shin does not teach that the first driver outputs emission control signals to control the second area of the display panel. However, based on an obvious combination of Shin in view of Hsieh, such a limitation is taught. Specifically, fig. 1 of Hsieh teaches that a single controller may be used to control two different display areas, fig. 2 teaches that such a controller may be divided in two separate controllers which control each portion of the display separately (similarly to the teachings of Shin), and fig. 3 teaches that the two controllers may work inter-dependently to control different portions of the display. Specifically, ¶ 35-37 and fig. 3 of Hsieh teach that controller 1 provides an emission control signal to control a first area 303 that would otherwise be controlled by controller 2, when controller 2 is disabled. As such, controlling a second display region using a controller that controls a first display region would have been known and such a control scheme would have been obvious.
Arguments provided regarding amendments to claim 16 are not found persuasive. Contrary to the assertion of the applicant, Shin clearly teaches how to control the screen regions to display a black color. For example, fig. 27 illustrates that the drivers provide a black image data having a certain voltage level for displaying the black image. As such, this argument is moot.
Arguments provided regarding amendments to claim 17 are not found persuasive and the amendments raise further issues. The amendments and arguments provide that the driver circuit is “disabled and in a power-off status”. However, based on ¶ 39 of the specification: 
	“In order to avoid the leakage, the terminals of the source voltages VGH, VGL and AVEE of the driver circuits DRV1 and DRV2 may be connected to each other. More specifically, the source voltage terminal of VGH of the driver circuit DRV1 is coupled to the source voltage terminal of VGH of the driver circuit DRV2, the source voltage terminal of VGL of the driver circuit DRV1 is coupled to the source voltage terminal of VGL of the driver circuit DRV2, and the source voltage terminal of AVEE of the driver circuit DRV1 is coupled to the source voltage terminal of AVEE of the driver circuit DRV2, as shown in FIG. 4C. As a result, even when the driver circuit DRV2 is disabled, the front ends of the internal regulators may still receive the source voltages VGH, VGL and AVEE, which along with the back-end voltages VGHO, VGLO and Vini allow the regulators to be in a normal bias status, so as to avoid the power leakage.”
In other words, while it is claimed that the driver is “in a power-off” state, the specifications point to the contrary wherein the driver is provided with power and is merely disabled which is taught by Hsieh. This is also clearly illustrated in all the drawings wherein both drivers are always connected to the same source voltage. As such, this argument is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites the limitation: “first driver…to be disabled and in a power-off status”. However, per ¶ 39 of the specifications, the drivers are never in a power off status and are always provided with power in order to avoid leakage. Furthermore, based on the drawings, the drivers are always provided with the same source voltages. In other words, it is unclear how one driver would be in a power-off status while the other remains active.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al., US 2020/0357362 A1, hereinafter “Shin”.
	Regarding claim 16, Shin teaches a method for a first driver circuit, which is configured to cooperate with a second driver circuit to control a display panel (¶ 225 and 230-232; fig. 32 and 36, data drivers 11 and or 21 for area L are considered the first driver circuit and data drivers 12 and or 22 for area R are considered the second driver circuit), the method comprising: outputting display data to a first area of the display panel when the first driver circuit is enabled (fig. 17 and 22, outputting display data to a first area R; ¶ 170-173); and outputting black image data to the first area of the display panel when the first driver circuit is disabled (fig. 23, ¶ 174), wherein the black image data have a voltage level for controlling the first area to show a black image (¶ 194, fig. 27).
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al., WO 2019/117906 A1, hereinafter “Hsieh”. Note that US 2021/0375174 A1 has been used to provide references for convenience.
	Regarding claim 17, Hsieh teaches a method for a display system, the display system comprising a display panel commonly controlled by a plurality of driver circuits (fig. 3, controller 1-2 and source 1-2 are such drivers), the method comprising: controlling a first driver circuit among the plurality of driver circuits to be disabled and in a power-off status (fig. 3, ¶ 35-37; controller 2 is disabled when 334 is connected to 338; note that the disabled controller is in a power-off status from the point of view of the pixels); and outputting, by a second driver circuit (controller 1) among the plurality of driver circuits, at least one emission control signal to control a first area of the display panel when the first driver circuit is disabled and in the power-off status (¶ 35-37, controller 1 provides such emission control signal to control a first area 303 when controller 2 is disabled); wherein the first area is configured to receive display data from the first driver circuit (¶ 36; when 336 and 338 are connected, controller 2 and source 2 provide display data to first area 303).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Hsieh.
	Regarding claim 1, Shin teaches a method for a first driver circuit, which is configured to cooperate with a second driver circuit to control a display panel (¶ 225 and 230-232; fig. 32 and 36, data drivers 11 and or 21 for area L, along with the drivers 120G and 120E of fig. 19 for area L are considered the first driver circuit and data drivers 12 and or 22 for area R, along with the drivers 120G and 120E of fig. 19 for area R are considered the second driver circuit), the first driver circuit being configured to output display data to a first area of the display panel (fig. 36a, area L) and the second driver circuit being configured to output display data to a second area of the display panel (fig. 36a, area R), the method comprising: outputting at least one emission control signal to control the second area of the display panel when the second driver circuit is disabled (fig. 24A, ¶ 183-184).
	Shin does not specifically teach outputting, by the first driver circuit, at least one emission control signal to control the second area of the display panel when the second driver circuit is disabled.
	Hsieh, however, clearly teaches in fig. 2 that similarly to Shin two controllers may control two display regions. Hsieh, further teaches in fig. 3, that one of the two controllers may be disabled at which point the other of the controllers controls both display regions (¶ 35-37).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin and Hsieh to control the display device as claimed. Shin teaches a plurality of controllers which control the emission of different display regions (see fig. 19, 120E1 and 120E2, providing emission controls for the left and right portions of the display respectively). Hsieh, teaches that by controlling the display controllers, an aspect ratio of the display may be altered and or multiple displays within the display panel can be provided to the user (see ¶ 39-40). As such, one would have been motivated to make such a configuration in order to provide a more versatile display panel to a user wherein the aspect ratio and or the multi-display functionality of the panel can be controlled. Hsieh, further teaches that in such a configuration, one of the controllers can be used to control the entire display panel while the other controller is disabled. One would have been motivated to make such a combination, therefore, to create a more robust control system, wherein the display can be controlled selectively to use one or more controllers to control of light emission of the pixels. Thereby, if one controller is faulty, the display remain operational using the other controller, or different portions of the display can be controlled interdependently as taught by both Shin and Hsieh.
	
	Regarding claim 2, Shin teaches that the at least one emission control signal comprises at least one of an emission start pulse and an emission control clock (fig. 24A, EVST is an emission start pulse).

	Regarding claim 3, Shin teaches outputting a first emission control clock to control the first area of the display panel (fig. 24A, ¶ 183); and outputting a second emission control clock to control the second area of the display panel (fig. 24A, ¶ 184).

	Regarding claim 5, Shin teaches outputting an emission control clock to control the first area and the second area of the display panel (fig. 37, VST controls both the first and second display areas; ¶ 255-256).

	Regarding claim 7, Shin teaches outputting an emission start pulse to the second area of the display panel no matter whether the second driver circuit is disabled or enabled (fig. 22, ¶ 170, EVST2 is output when the second display area is enabled; fig. 24A, ¶ 174, EVST2 is output when the second display area is disabled. In other words, EVST2 signal is provided no matter the state of the display area).

	Regarding claim 8, Shin teaches that the second driver circuit is configured to pull an output terminal of an emission start pulse to a high level when the second driver circuit is disabled (fig. 24A, EVST2 is pulled up when the second driver circuit is disabled per ¶ 231).

	Regarding claim 9, Shin teaches outputting a first emission start pulse to control the first area of the display panel (fig. 22, EVST1 for first area L); and outputting a second emission start pulse to control the second area of the display panel (fig. 22, EVST2 for second area R; see ¶ 172-173).

	Regarding claim 13, Shin teaches that the first driver circuit and the second driver circuit are configured to output a supply voltage to the display panel (fig. 35, SVDD, ¶ 245-248), and a first voltage source terminal corresponding to the supply voltage of the first driver circuit is coupled to a second voltage source terminal corresponding to the supply voltage of the second driver circuit (see connection of SVDD to BUF1/BUF2).

	Regarding claim 14, Shin teaches that the first driver circuit is enabled when the second driver circuit is disabled (figs. 23, 24A and 32, ¶ 231).

	Regarding claim 15, Shin teaches that the display panel is an organic light-emitting diode (OLED) panel, and the at least one emission control signal is configured to control emission of OLEDs on the OLED panel (fig. 18, see EM(n), ¶ 123).

Claims 4, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Hsieh, and further in view of Vahid Far et al., US 2018/0286300 A1, hereinafter “Vahid”.
	Regarding claim 4, Shin teaches that the second driver circuit is configured to output the second emission control clock to control the second area of the display panel (fig. 22, EVST2 controls the second area R; ¶ 170-173).
	Shin does not specifically teach controlling the second area of the display panel with the first driver circuit in common.
	Hsieh, however, teaches in fig. 3, ¶ 35-37, that the second driver circuit is configured to output a signal to control the second area of the display panel instead of the first driver circuit (controller 1 may be configured to control both display areas).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin and Hsieh. Shin teaches a display panel wherein different areas of the display may be utilized to display a larger display area. Hsieh, further teaches that by utilizing such a configuration an aspect ratio of the display may be altered and or multiple displays within the display panel can be provided to the user (see ¶ 39-40). As such, one would have been motivated to make such a configuration in order to provide a more versatile display panel to a user wherein the aspect ratio and or the multi-display functionality of the panel can be controlled.
	Shin and Hsieh do not teach that the first and second driver circuits provide the signal in common.
	Vahid, however, teaches in fig. 10 and ¶ 51-52, that a second driver circuit (1044) is configured to output the second emission control clock (¶ 43) to control the second area of the display panel (a row of the display panel) with the first driver circuit (1050) in common (fig. 10, output wires are shorted).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin and Hsieh, as applied above, further in view of Vahid. Shin and Hsieh teach display panels wherein the different portions of the display may be turned on, off and or independently controlled. Hsieh further teaches that one of the plurality of the driver units for a display area may be utilized to control the other display area. One of ordinary skill would have been motivated to make such a combination since Vahid further teaches that a second driver similar to those of Shin and Hsieh is used in order to increase the reliability of the system. In other words, one would have been motivated to use the second driver of Hsieh as a spare driver to also provide the same signals as that of the first driver in order to increase the reliability of the display panel.

	Regarding claim 10, Shin does not teach that the first driver circuit is configured to output the second emission start pulse to control the second area of the display panel when the second driver circuit is disabled, and the second driver circuit is configured to output a third emission start pulse to control the second area of the display panel when the second driver circuit is enabled.
	Hsieh, however, teaches in fig. 3, ¶ 35-37, that the first driver circuit (controller 1) is configured to output the signal (310-2) to control the second area (303) of the display panel when the second driver circuit is disabled (when 334 is connected to 338, controller 2 is disabled and controller 1 provides signal), and the second driver circuit (controller 2) is configured to output another signal (336) to control the second area of the display panel when the second driver circuit is enabled (when 336 is connected to 338, such a configuration is met).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin and Hsieh. Shin teaches a display panel wherein different areas of the display may be utilized to display a larger display area. Hsieh, further teaches that by utilizing such a configuration an aspect ratio of the display may be altered and or multiple displays within the display panel can be provided to the user (see ¶ 39-40). As such, one would have been motivated to make such a configuration in order to provide a more versatile display panel to a user wherein the aspect ratio and or the multi-display functionality of the panel can be controlled.

	Regarding claim 11, Shin does not teach that the display panel comprises a switch coupled to an output terminal of the first driver circuit outputting the second emission start pulse.
	Hsieh, however, teaches in fig. 3, ¶ 35-37, that the display panel comprises a switch (332) coupled to an output terminal of the first driver circuit (controller 1) outputting a signal to control the second display area (310-2 provides such a signal).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin and Hsieh. Shin teaches a display panel wherein different areas of the display may be utilized to display a larger display area. Hsieh, further teaches that by utilizing such a configuration an aspect ratio of the display may be altered and or multiple displays within the display panel can be provided to the user (see ¶ 39-40). As such, one would have been motivated to make such a configuration in order to provide a more versatile display panel to a user wherein the aspect ratio and or the multi-display functionality of the panel can be controlled.

	Regarding claim 12, Shin does not teach outputting a control signal to turn on the switch when the second driver circuit is disabled.
	Hsieh teaches outputting a control signal to turn on the switch when the second driver circuit is disabled (fig. 3, ¶ 35-37; note that the switch is necessarily controlled using a control signal). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin and Hsieh. Shin teaches a display panel wherein different areas of the display may be utilized to display a larger display area. Hsieh, further teaches that by utilizing such a configuration an aspect ratio of the display may be altered and or multiple displays within the display panel can be provided to the user (see ¶ 39-40). As such, one would have been motivated to make such a configuration in order to provide a more versatile display panel to a user wherein the aspect ratio and or the multi-display functionality of the panel can be controlled.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and Hsieh, as applied above, further in view of Long et al., US 2021/0407424 A1, hereinafter “Long”, and further in view of Vahid.
	Regarding claim 6, Shin and Hsieh do not teach that the second driver circuit is configured to output the emission control clock to control the first area and the second area of the display panel with the first driver circuit in common.
	Long, teaches in fig. 23-24, that an emission control clock EVST is used to control the first and second area of the display panel (¶ 237-239).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin, Hsieh and Long. Shin teaches a foldable display device capable of displaying images in multiple areas. Long further teaches that a single emission control clock may be used in order to display identical images on different display areas similar to those of Shin. One would have been motivated to make such a combination in order to provide the same images on the L and R display areas of Shin, thus allowing a user to see the same image no matter which side of the device faces the user when the device is folded.
	Shin, Hsieh and Long do not teach that the second driver circuit is configured to output the emission control clock to control the first area and the second area of the display panel with the first driver circuit in common.
	Vahid, however, teaches in fig. 10 and ¶ 51-52, that a second driver circuit (1044) is configured to output the emission control clock (¶ 43) to control an area of a  display panel (a row of the display panel) with the first driver circuit (1050) in common (fig. 10, output wires are shorted).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Shin, Hsieh and Long, as applied above, further in view of Vahid. Shin and Long teach display panels wherein the different portions of the display may be turned on, off and or independently controlled. One of ordinary skill would have been motivated to make such a combination since Vahid further teaches that a second driver similar to those of Shin, Hsieh and Long is used in order to increase the reliability of the system. In other words, one would have been motivated to use the second drivers of Shin, Hsieh and/or Long as a spare driver to also provide the same signals as that of the first driver in order to increase the reliability of the display panel.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621